PER CURIAM.
Pursuant to article V, section 3(b)(4), Florida Constitution, the Fourth District Court of Appeal, in Hicks v. State, 411 So.2d 1040 (Fla. 4th DCA 1982), certified the following question as having great public importance:
May the harmless, error rule be applied where the only penalty instruction requested is for the main offense charged and the defendant is subsequently convicted of a lesser included offense?
We answer the question in the affirmative, on the basis of Lewis v. State, 419 So.2d 337 (Fla.1982), and approve the decision of the district court.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, McDonald and EHRLICH, JJ., concur.